UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  January 20, 2015

                                    No. 14-1168

                           ROSEANN MARIE ZIRNSAK,
                                      Appellant

                                         v.

           CAROLYN W. COLVIN, COMMISSIONER SOCIAL SECURITY

                            (W.D. Pa. No. 2-13-cv-00303)

Present: VANASKIE, COWEN and VAN ANTWERPEN, Circuit Judges

      1.     Motion filed by Appellee Commissioner Social Security to publish opinion
             dated 12/09/2014

      2.     Response filed by Appellant Roseann Zirnsak in Opposition to Appellee’s
             Motion to Publish Opinion.

                                                    Respectfully,
                                                    Clerk/JK

_________________________________ORDER________________________________
The foregoing motion by Appellee Commissioner Social Security to publish opinion
dated 12/09/2014 is granted.


                                                    By the Court,

                                                    s/ Franklin S. Van Antwerpen
                                                    Circuit Judge

Dated: February 12, 2015
JK/cc: Sarah H. Bohr, Esq.
       Beverly H. Zuckerman, Esq.